Murphy, P. J. (dissenting in part).
I agree that the first cause of action should be dismissed against both Mobil and Manreb. I would also dismiss the second cause against Mobil.
In the second cause, plaintiffs attempt to predicate liability against Mobil in its role as a gasoline supplier to the Ramerez station. The chief thrust of the second cause is found in paragraphs 33, 34 and 35 of the complaint:
“33. Prior to September 15, 1978 mobil, ramerez and tri-bridge service station, inc. negligently and carelessly failed to maintain the underground gasoline tanks and equipment at the premises so as to prevent underground discharge of gasoline.
“34. Prior to September 15, 1978 mobil, ramerez and tri-bridge service station, inc. failed to inspect, test or otherwise monitor the underground loss of gasoline from the tanks and other equipment at the premises.
“35. Prior to September 15, 1978 mobil, ramerez and tri-bridge service station, inc. knew or should have known that the underground tanks and other equipment were leaking and discharging large quantities of gasoline the [sic] premises and yet failed to take any steps to prevent such leakage and discharge and failed to take any *194steps to prevent or minimize the damage to plaintiffs’ underground property and equipment.”
The narrow question presented with regard to the second cause is whether Mobil, as a supplier of gasoline, owed to plaintiffs any of the duties set forth in paragraphs 33, 34 and 35 of the complaint (41 NY Jur, Negligence, § 7, p 13). The plaintiffs do not cite any authority to support their contention that Mobil was obligated to undertake those duties. The majority opinion does cite two cases (Levine v Shell Oil Co., 28 NY2d 205; Redding v Gulf Oil Corp., 38 AD2d 850) for the proposition that the indemnification clause in the “retail dealer contract” does not exculpate Mobil from possible liability in negligence to third parties. While no dispute is taken with that proposition, the two cases cited are clearly distinguishable from the present appeal.
In Levine and Redding (supra), Shell and Gulf were the lessors of the service stations. In that status, they had the respective duties of (i) repairing the gas heater and (ii) maintaining the hydraulic lift. They were held responsible upon their failure to do so. In this proceeding, the City is the lessor; Ramerez is the lessee. Mobil is merely the supplier of gasoline for the premises. There is no allegation in the complaint that Mobil was being paid a premium to maintain or monitor the underground tanks. There is no allegation that Mobil explicitly or implicitly contracted to perform those duties. It is unreasonable for plaintiffs to expect that Mobil should gratuitously undertake those responsibilities with relation to every underground tank that it fills.
There are two cases that strongly support Mobil’s motion for dismissal of the second cause. The first is B.L.W. Realty Holding Co. v Socony Mobil Oil Co. (32 AD2d 312, affd in part, affd dsmd in part 26 NY2d 1002). The plaintiff there, the owner of a garage building, sued (i) the lessee, the operator of the garage, and (ii) Mobil, the supplier of gasoline for damages caused by fire. The garage operator’s manager had informed Mobil’s repair service of a leak in an apparatus which did not belong to Mobil. An employee of the garage operator was later instructed by Mobil’s repair manager to keep the pump closed until Mobil’s *195mechanic arrived the following day. However, Mobil’s repair manager did not inform his company’s delivery department of the problem. Mobil’s delivery driver, unaware of the problem, delivered a load of gasoline before the pump was fixed. A fire was caused by the gasoline leakage.
The garage operator was found solely liable for its failure to shut down the system prior to the delivery. Mobil was absolved of all liability. This department, in the opinion of Justice Markewich, stressed that Mobil, as a supplier, owed no duty to the building owner other than to refrain from affirmative negligence. (B.L.W. Realty Holding Co. v Socony Mobil Oil Co., 32 AD2d, at p 314.) From that statement of the law in B.L.W., it reasonably follows that Mobil, in this case, had no duty to search for or to fix latent defects in the Ramerez tanks. Plaintiffs could recover against Mobil if, for example, Mobil’s driver had negligently spilled gasoline on Ramerez’ property and the gasoline eventually seeped into plaintiffs’ underground facilities. That would be an affirmative act of negligence on Mobil’s part.
Additional support for the dismissal of the second cause as against Mobil is found in Nodine v Terpening Trucking Co. (64 AD2d 808). The Fourth Department’s memorandum is succinct and reads as follows: “The trial court properly dismissed the action at the close of plaintiffs’ case. While the defendants owed a duty to the plaintiffs to exercise care in the delivery of gasoline into the underground tanks of plaintiffs’ service station, that duty did not extend to the unforeseeable consequence that gasoline would overflow through unused fill pipes which were located some distance away from the point where the delivery of the gasoline into the tanks was then being made through fill pipes designed for that purpose (Palsgraf v Long Is. R.R. Co., 248 NY 339, reh den 249 NY 511; cf. Pulka v Edelman, 40 NY2d 781, 785). The record is devoid of any reason for the spillage and contains no evidence which would support a conclusion that defendants’ employee was or reasonably should have been aware that such spillage would occur.”
The Fourth Department stressed that the supplier was required to use ordinary care in the delivery of the gaso*196line. The supplier was not saddled with the extraordinary duty of discovering unforeseen consequences that might arise from a gasoline delivery. Similarly, Mobil should not be charged with any obligation to search for and repair hidden defects in the tanks. I would dismiss the second cause at this pleading stage instead of waiting for trial as was done in Nodine (supra).
For the reasons stated, the second cause should be dismissed as against Mobil.
Asch, Milonas and Kassal, JJ., concur with Fein, J.; Murphy, P. J., dissents in part in an opinion.
Order, Supreme Court, New York County, entered on May 19,1982, modified, on the law, to grant Mobil’s motion to dismiss the complaint as against it only to the extent of dismissing the first cause of action against Mobil and otherwise affirmed, without costs and without disbursements.